--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into this 18th
day of July, 2013 (the “Effective Date”), by and between RLJ Entertainment, Inc.
(the “Company”), and Miguel Penella (“Executive”) (each, a “Party,” and
collectively, the “Parties”).
 
Recital:
 
The Company desires to employ Executive as an employee of the Company, and
Executive desires to be employed as an employee, on the terms and conditions
provided in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree as follows:
 
Section 1.             Term.  The Company will employ Executive, and Executive
will serve the Company, as an employee under the terms of this Agreement until
terminated pursuant to Section 4.  The term of this Agreement, as in effect from
time to time in accordance with the foregoing, shall be referred to herein as
the “Term.”  The period of time between the commencement and the termination of
Executive’s employment hereunder shall be referred to herein as the “Employment
Period.”
 
Section 2.             Employment.
 
(a)         Position and Reporting.  The Company hereby employs Executive as the
Chief Executive Officer (“CEO”) and President of the Company, for the Employment
Period on the terms and conditions set forth in this Agreement.  Executive
represents and warrants that (i) his employment with the Company does not and
will not breach any agreements with or duties to any former employer or any
other third party; and (ii) Executive has no obligations inconsistent with the
terms of this Agreement or with his undertaking a relationship with the Company,
and Executive will not enter into any agreement in conflict with this Agreement.
 
(b)         Authority and Duties.  Executive shall exercise such authority,
perform such financial and executive duties and functions and discharge such
responsibilities as are reasonably associated with Executive’s position as CEO,
commensurate with the authority vested in Executive’s position, pursuant to this
Agreement and consistent with the direction provided by the Board of Directors
of the Company (the “Board”).  During the Employment Period, Executive shall
devote his full business time, skill and efforts to the business of the Company,
and to no other economic endeavor.  Notwithstanding the foregoing, Executive may
make and manage passive personal business investments of his choice (in the case
of publicly-held corporations, not to exceed five percent (5%) of the
outstanding voting stock) and serve in any capacity that does not interfere with
his duties and obligations hereunder, with any civic, educational or charitable
organization without seeking or obtaining prior approval by the Board.

--------------------------------------------------------------------------------

Section 3.             Compensation and Benefits.
 
(a)         Base Salary.  During the Employment Period, the Company shall pay to
Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $500,000 per annum, less all
applicable deductions required by law, payable in arrears not less frequently
than monthly in accordance with the normal payroll practices of the Company
(“Base Salary”).  Such Base Salary shall be subject to review by the Board each
year for possible increase by the Company, but shall in no event be decreased
from its then-existing level during the Employment Period.  Any such increase
shall be in the discretion of the Board.
 
(b)         Annual Bonus.  In each year of the Employment Period, the Company
shall pay to Executive, as further compensation for the performance of his
duties and obligations under this Agreement, incentive compensation (the “Annual
Bonus”) under the terms and conditions set forth in this Section 3(b).  If the
applicable performance targets are met, the Annual Bonus amount shall be
$400,000 for calendar year 2013.  The Annual Bonus amount for each of calendar
years 2014, 2015 and any subsequent year shall be set by the Board no later than
March 31st of such year provided that the Annual Bonus amount for each such year
shall not be less than $250,000.   The Annual Bonus shall be paid upon the
achievement by the Company of 97% of the EBITDA or revenue targets (the
“Performance Target Levels”) proposed by management and approved and adopted by
the Board, in its sole discretion, for each of calendar years 2013, 2014, 2015
and any subsequent year.  Notwithstanding the failure of the Company to achieve
97% of the Performance Target Level in any year, the Board may, upon
recommendation of the Compensation Committee, taking into consideration all
relevant facts and circumstances, determine to award Executive all or a portion
of the Annual Bonus amount for such year or other incentive compensation.  The
Board shall use reasonable efforts to set a target bonus and performance
criteria for each year after 2013 by March 31 of such year.  The Annual Bonus
shall be paid within 75 days following the end of a calendar year.
 
(c)         Other Benefits.  During the Employment Period, (i) Executive shall
be entitled to participate in all of the employee benefit plans, programs and
arrangements in effect during the Employment Period that are generally available
to senior employees of the Company, including health insurance and life
insurance, subject to and on a basis similar to the terms, conditions and
overall administration of such plans, programs and arrangements, and (ii)
Executive shall be entitled to fringe benefits and perquisites comparable to
those of other senior employees of the Company (the items in (i) and (ii),
collectively, “Benefits”).  Executive shall be entitled to four (4) weeks’
vacation per year, subject to the accrual rate, accrual carry-over limitations
and other provisions set forth in the employee handbook as amended from time to
time (the “Employee Handbook”) and by which Executive hereby acknowledges he is
bound.
 
(d)         Business Expenses.  During the Employment Period, the Company shall
reimburse Executive for all documented reasonable business expenses actually
incurred by Executive in the performance of his duties under this Agreement, in
accordance with the Company’s policies as set forth in the Employee Handbook and
Section 12(b) of this Agreement.  All expenses for a single activity or event in
excess of $10,000 shall require the advance written approval of the Board.
 Executive shall comply with all budget limitations, approval and reporting
requirements as the Company may establish from time to time.
2

--------------------------------------------------------------------------------

Section 4.             Termination of Employment.
 
(a)         Termination for Cause.  The Company may, in its discretion,
terminate Executive’s employment hereunder, with Cause, without prior notice.
 For purposes of this Agreement, the term “Cause” shall mean any one or more of
the following:
 

(i) Dishonesty, theft, misrepresentation, deceit, or fraud; in each case that is
material, in connection with Executive’s performance of his duties or functions
hereunder;

 

(ii) Dishonesty, theft, misrepresentation, deceit, or fraud, other than in
connection with Executive’s performance of his duties or functions hereunder,
provided such actions cause material harm, or potential material harm, to the
Company, including material harm to the reputation or functioning of the
Company, or to Executive’s ability to fully perform all duties or functions
hereunder;

 

(iii) Executive’s negligence or insubordination, as determined in the good
faith, reasonable discretion of the Company, to perform the duties and functions
reasonably assigned to Executive by the Company, provided however, that if the
failure is such as may, in the reasonable opinion of the Company, be of the
nature that Executive may cure such breach, the Company shall give notice of
such failure, and the Executive shall have up to thirty (30) calendar days to
remedy the deficiency to the Company’s reasonable satisfaction.

 

(iv) at any time prior to or after the execution of this Agreement, Executive’s
conviction for, or plea of nolo contendere to, a charge or commission of a
felony;

 

(v) any material breach by Executive of the provisions of Sections 6-9 of this
Agreement; provided however, that if the breach is such as may, in the
reasonable opinion of the Company, be of the nature that Executive may cure such
breach, Executive shall have thirty (30) days following written notice from the
Company to Executive to fully cure the same.

 

(b)        Termination Upon Death or Permanent and Total Disability.
 Executive’s employment shall be terminated immediately and automatically upon
the death of Executive.  Executive’s employment may be terminated, at the option
of the Board, if Executive shall be rendered incapable of performing the normal
duties and functions of his employment, as determined in the reasonable
discretion of the Company, by reason of a Disability (as defined herein).  For
purposes of this Agreement, “Disability” shall mean any mental or physical
condition either: (i) defined to be a “disability” for purposes of eligibility
to receive long term disability benefits under the Company’s long term
disability insurance policy or contract as may be in effect from time to time
for the benefit of employees of the Company, or (ii) that impairs the ability of
the Executive to perform the normal duties and functions of his employment and
which can be expected to last, or which has lasted, for a period of six (6) or
more consecutive months from the first date of first onset.  If the Employment
Period is terminated by reason of the Disability of Executive, the Company shall
give thirty (30) days’ advance written notice to that effect to Executive.
3

--------------------------------------------------------------------------------

(c)         Termination for Good Reason.  Executive may terminate his employment
hereunder for “Good Reason.”  For purposes of this Agreement, the term “Good
Reason” shall mean either: (i) a material diminution in the Executive's duties
or responsibilities (considered as a whole) as set forth herein, including
removing Executive as CEO or President of the Company; (ii) a material breach by
the Company of this Agreement, including of the compensation and benefits
provision set forth in Section 3 hereof or a material reduction in the base
compensation (or the amount of performance based target bonus for 2013, 2014, or
2015) or benefits payable or available to Executive as the case may be; subject
in either event (i) or (ii), to the Company’s thirty (30) day right to cure
after notification from Executive; or (iii) Executive is required by the Company
to relocate to an office or facility on a regular basis that is more than fifty
(50) miles from the Company’s present location at 8518 Georgia Avenue, Silver
Spring, Maryland.
 
(d)        Termination without Cause.  The Company may terminate Executive’s
employment without Cause, at any time, on thirty (30) days’ prior written
notice.
 
(e)         Termination by Executive.  Executive may terminate the Executive’s
employment for any reason, at any time, upon thirty (30) days’ prior written
notice to the Company.
 
Section 5.             Consequences of Termination.
 
(a)         Termination without Cause or for Good Reason.  In the event of
termination of Executive’s employment hereunder by the Company without Cause or
by the Executive for Good Reason (other than upon death or Disability),
Executive shall be entitled to the following exit pay and benefits:
 
  (i)            Exit Pay - For a period of twelve (12) months following
termination of employment (the “Severance Period”), Executive shall continue to
receive payment of Executive’s Base Salary as in effect immediately prior to
such termination.  In addition, Executive shall be entitled, based upon the date
of termination of employment, to a pro rata portion of the entire bonus to which
he would have been entitled for the year in which the termination occurs, if 97%
of the Performance Target Levels for such year are achieved, payable as provided
for in Section 3 (a).  Executive shall receive a lump sum payment for all
accrued but unused vacation earned up to the date of termination of his
employment (in accordance with Company policy) and to any other compensation or
other benefits as may be required by applicable laws, rules or regulations or
the compensation  or benefit plans and arrangements in which Executive
participates or as set forth in the Employee Handbook (such benefits to be paid,
except as otherwise provided by Company policy, not later than thirty (30) days
after the date of termination of Executive’s employment).  For the avoidance of
doubt, no exit pay shall be due or payable in the event of death or disability.
4

--------------------------------------------------------------------------------

  (ii)          Benefits Continuation - Executive shall continue all Benefits
through the Severance Period (Benefits, however, shall not be deemed to include
participation in new grants or awards under incentive compensation or bonus
plans.)
 
  (iii)         As a condition to payment, Exit Pay and Benefits Continuation,
Executive shall, within thirty (30) days following the date of termination of
employment, execute a general release in favor of the Company in the form
attached to this Agreement as Exhibit A, and shall resign as director of the
Company and as an officer or director of any affiliate of the Company.
 
(b)        Other Terminations.  In the event of termination of Executive’s
employment hereunder for any reason other than those specified in Section
5(a)(i) hereof, including but not limited to Executive’s voluntary termination
without Good Reason, Executive shall not be entitled to any compensation, or
other benefits provided hereunder, except as may otherwise be required by
applicable laws, rules or regulations or the compensation or benefit plans and
arrangements in which Executive participates or as set forth in the Employee
Handbook (such benefits to be paid, except as otherwise provided by Company
policy, not later than thirty (30) days after the date of termination of
Executive’s employment).
 
Section 6.             Confidentiality.
 
(a)        Generally.  All Confidential and Proprietary Information, as defined
herein, shall be and remain the sole and exclusive property of the Company,
without regard to any involvement Executive may have (or have had) in the
conception, development, creation, and/or modification of same.  Executive
agrees that he will not at any time during the Term or at any time thereafter
(regardless of the reason for termination), in any fashion, form or manner,
either directly or indirectly, divulge, disclose or communicate to any Person,
in any manner whatsoever, any Confidential and Proprietary Information.  For
purposes of this Agreement, a “Person” means any legal person, including, any
natural person, corporation, partnership, joint venture, association, limited
liability company, joint-stock company, business trust, unincorporated
organization, governmental entity or any other entity of every nature, kind and
description whatsoever.
 
(b)       “Confidential and Proprietary Information” Defined.  “Confidential and
Proprietary Information” means any and all information or material: (i)
disclosed or communicated by the Company to Executive; (ii) developed, learned,
or otherwise acquired by Executive and relating, directly or indirectly, to his
employment with the Company; (iii) entrusted to the Company by third parties;
and/or (iv) disclosed or communicated to the Executive during his employment
with the Company by any third party that owes a duty of confidentiality with
respect to the information and/or material so disclosed or communicated.
 Confidential and Proprietary Information includes, but is not limited to,
inventions, confidential information, trade secrets, copyrighted works
(registered, unregistered, and/or common law), product ideas, techniques,
processes, formulas, computer software source and/or object code and
documentation, algorithms, system design, architecture, logic, structure,
software, mask works, data and/or any other information of any type relating to
research, development, marketing, forecasts, sales, profit margins, costs,
pricing, non-public financial or accounting information, lists of actual or
potential clients suppliers or partners, and/or personnel data, including the
salaries, duties, qualifications, performance levels, and terms of compensation
of other Company employees, without regard in any event to whether such
information or material is or is not marked as “proprietary” and/or
“confidential.”  Confidential and Proprietary Information may (but need not) be
contained in material such as drawings, samples, procedures, specifications,
reports, studies, analyses, client or supplier lists, budgets, cost or price
lists, compilations and/or computer programs, or may be in the nature of
unwritten knowledge or know-how, without regard to whether such knowledge or
know-how is protected by the law of trade secrets.
5

--------------------------------------------------------------------------------

(c)         Exclusions.  The provisions of this Section 6 shall not apply to:
(i) information that is public knowledge or available to the public other than
as a result of disclosure by Executive in breach of this Section 6; (ii)
information disseminated by the Company to third parties in the ordinary course
of business; (iii) information lawfully received by Executive from a third party
who, based upon inquiry by Executive, is not bound by a confidential
relationship to the Company or any of its Affiliates (as defined herein); or
(iv) information disclosed under a requirement of law or as directed by
applicable legal authority having jurisdiction over Executive.  For purposes of
this Agreement, an “Affiliate” of any Person means any Person, directly or
indirectly controlling, controlled by or under common control with such Person.
 A Person shall be deemed to have control when such Person possesses the power,
directly or indirectly, or has the power to direct or to cause the direction of,
the management and policies of a Person through the ownership of voting
securities, by contract or otherwise.
 
Section 7.             Ownership of Company Documents.  All Company Documents
(as defined herein) shall be and remain the sole and exclusive property of the
Company without regard to any involvement Executive may have (or have had) in
the conception, development, creation, and/or modification of such Company
Documents.  All Company Documents, materials, and property in Executive’s
possession or under his control shall be returned to the Company as and when
requested, excepting only his personal copies of records relating to his
compensation (“Personal Documents”).  Even if the Company does not so request,
Executive shall return all Company Documents, materials, and property
immediately upon the termination of employment without regard to the reason for
the termination, and, except for his Personal Documents, will not take with him
or give to any third party any Company Documents, materials, or property or any
reproduction thereof upon said termination of employment.  “Company Documents”
means documents or other media that contain or relate to Confidential and
Proprietary Information or any other information concerning the business,
operations, or plans of the Company, whether such documents have been prepared
by Executive or by others.  Company Documents include, but are not limited to,
papers, drawings, photographs, charts, graphs, notebooks, client lists, sound
recordings and other printed, typewritten or handwritten documents.
6

--------------------------------------------------------------------------------

Section 8.             Inventions; Copyrights; Further Assurances.
 
(a)        Inventions.  Executive hereby transfers, assigns, and conveys to the
Company any and all rights he presently has or may acquire in any and all
Inventions (as defined herein) conceived, made, developed, or first reduced to
practice or learned by him and/or others during the term of his employment with
the Company.  This assignment shall include: (i) the right to file and prosecute
patent applications on such Inventions in any and all countries, (ii) the patent
applications filed and patents issuing thereon, and (iii) the right to obtain
copyright, trademark or trade name protection for any related work product.
 Executive shall promptly and fully disclose all such Inventions to the Company
conceived, made, developed, or first reduced to practice or learned, either
alone or jointly with others, during the term of his employment with the Company
and assist the Company in obtaining and protecting the rights therein (including
patents thereon) in any and all countries (at the Company’s sole cost and
expense); provided, however, that said Inventions will be the sole property of
the Company, whether or not patented or registered for copyright, trademark or
trade name protection, as the case may be, and which relate, directly or
indirectly, to his work for the Company.  Such disclosure shall be made promptly
after each Invention is conceived, made, developed, or first reduced to practice
or learned, whichever is earliest in time.  “Invention(s)” means any and all
discoveries, developments, concepts, designs, ideas, improvements, inventions
and/or works of authorship (including interim work product, modifications, and
derivative works), whether or not patentable, copyrightable, or otherwise
legally protectable.  This includes, but is not limited to, any new product,
method, procedure, process, formulation, algorithm, computer program, software,
technique, use, equipment, device, apparatus, system, compound, composition of
matter, design or configuration of any kind, and/or any improvement(s) thereon.
 
(b)       Copyrights.  Executive agrees to promptly and fully disclose to the
Company any and all copyrighted (registered, unregistered, or common law) and
potentially copyrightable subject matter that Executive conceives, creates,
develops, or modifies during the term of his employment by the Company and which
relates, directly or indirectly, to his work as an employee, including all
computer programs, documentation, technical descriptions for products, user’s
guides, and/or illustrations, including any contributions to such subject matter
(“Copyright Product”).  All Confidential and Proprietary Information which is
Copyright Product shall be considered "work made for hire" under the copyright
laws of the United States, and the copyright for any and all Copyright Product
shall automatically be and remain the sole and exclusive property of the
Company.  Furthermore, Executive hereby transfers and assigns to the Company any
and all rights he presently possesses or may acquire in any and all Copyright
Product which, for any reason, does not qualify as "work made for hire".  If any
Copyright Product embodies or reflects any of preexisting rights, Executive
hereby grants to the Company an irrevocable, perpetual, nonexclusive, worldwide,
royalty-free right and license to use, reproduce, display, perform, distribute
copies of and prepare derivative works based upon such preexisting rights and to
authorize others to do any or all of the foregoing.
 
(c)        Further Assurances.  During and at any time after employment by the
Company and upon Company request, Executive will execute all papers in a timely
manner and do all reasonable acts necessary or desired to apply for, secure,
maintain and/or enforce patents, copyrights, trademarks and any other legal
rights in the United States and any foreign countries in any and all inventions,
Confidential and Proprietary Information and Copyright Product and other
intangible assets owned by and/or assigned to Company under this Agreement or
otherwise.  Executive will execute all papers and do any and all reasonable acts
necessary or desired to assign and transfer to Company, or any Person to whom
Company is obligated to assign its rights, Executive’s entire right, title, and
interest in and to any and all inventions, Confidential and Proprietary
Information and Copyright Product and other intangible assets.  In the event
that Company is unable for any reason whatsoever to secure Executive’s signature
to any document reasonably necessary or desired for any of the foregoing
purposes (including, but not limited to, renewals, extensions, re-registrations,
continuations, divisions or continuations in part), Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agents and attorneys-in-fact to act for and in his behalf and in his
stead, but only for the purpose of executing and filing any such document(s) and
doing all other lawfully permitted acts to accomplish the foregoing purposes
with the same legal force and effect as if executed by Executive.
7

--------------------------------------------------------------------------------

Section 9.            Non-Solicitation of Executives.  Executive agrees that he
shall not during the Employment Period and for a period of twenty-four (24)
months following the end of the Employment Period, directly or indirectly, alone
or as principal, partner, joint venturer, officer, director, employee,
consultant, agent, independent contractor or stockholder, or in any other
capacity whatsoever: (i) hire, solicit for hire, employ, retain, or enter into
any employment, agency, consulting or other similar agreement or arrangement
with, any Person who, within the twenty-four (24) month period prior to the
termination of Executive’s employment by the Company, to the Knowledge of
Executive, was an employee the Company or a Company Affiliate, (ii)  induce or
attempt to induce such Person to terminate his employment with the Company or
any Company Affiliate.
 
Section 10.         Non-Competition.  Executive agrees that he shall not during
the Employment Period and during the Restricted Period (as herein defined),
directly or indirectly, alone or as principal, partner, joint venture, officer,
director, employee, consultant, agent, independent contractor or stockholder, or
in any other capacity whatsoever, engage in, provide services to, consult or
assist any other entity that is engaged, or proposed to be engaged, in any
material respect in (a) the sale, distribution, marketing, production and/or
acquisition of video programming content for sale directly to end users or for
distribution to end users by means of the internet, or (b) performing any other
business activities which are the same or substantially similar to any business
activity provided or performed by the Company at anytime during the Employment
Period.  The foregoing restriction will apply throughout North America, or such
other geographical area as a court shall find reasonably necessary to protect
the goodwill and business of the Company and its Affiliates (the “Restricted
Territory”).  For purposes of this Agreement, the term “Restricted Period” shall
mean the period of time following the date of Executive’s termination equal to
twelve (12) months.
 
Section 11.        Breach of Restrictive Covenants; Specific Enforcement.  The
restrictions contained in Sections 6 through 11 hereof, inclusive, are necessary
for the protection of the business and goodwill of the Company and its
Affiliates and are considered by the Executive to be reasonable for such
purposes.  It is acknowledged that it may be impossible to determine the
monetary damages incurred by Executive’s violation of this Agreement and that
any violation of this Agreement will cause irreparable, immediate and
substantial injury to the Company.  Accordingly, Executive agrees that Company
will be entitled, in addition to all other rights and remedies which may be
available, to an injunction enjoining and restraining Executive from committing
a violation of this Agreement and Executive agrees to the issuance and entry of
such injunction.  In addition, Company will be entitled to such damages as it
can demonstrate it has sustained by reason of the violation of this Agreement by
Executive.
8

--------------------------------------------------------------------------------

Section 12.         Compliance with Code Section 409A.  All payments pursuant to
this Agreement shall be subject to the provisions of this Section 12.
 Notwithstanding anything herein to the contrary, this Agreement is intended to
be interpreted and operated to the fullest extent possible so that the payments
and benefits under this Agreement either shall be exempt from the requirements
of  section 409A of the Internal Revenue Code of 1986, as amended ("Code Section
409A") or shall comply with the requirements of such provision; provided however
that notwithstanding anything to the contrary in this Agreement, in no event
shall the Company be liable to the Executive for or with respect to any taxes,
penalties or interest which may be imposed upon the Executive pursuant to Code
Section 409A.
 
(a)         Payments to Specified Executives.  To the extent that any payment or
benefit pursuant to this Agreement constitutes a “deferral of compensation”
subject to Code Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon a
“separation from service” pursuant to Code Section 409A (“Separation from
Service”), then, if on the date of the Executive’s Separation from Service, the
Executive is a Specified Executive, then to the extent required for Executive
not to incur additional taxes pursuant to Code Section 409A, no such 409A
Payment shall be made to the Executive earlier than the earlier of (i) six (6)
months after the Executive’s Separation from Service; or (ii) the date of his
death.  Should this Section 12 result in a delay of payments or benefits to
Executive, on the first day any such payments or benefits may be made without
incurring additional tax pursuant to Code Section 409A (the “409A Payment
Date”), the Company shall make such payments and provide such benefits as
provided for in this Agreement, provided that any amounts that would have been
payable earlier but for the application of this Section 12, shall be paid in
lump-sum on the 409A Payment Date.  For purposes of this Section 12, the terms
“Specified Executive” and “Separation from Service” shall have the meaning set
forth in Code Section 409A as determined in accordance with the methodology
established by the Company.  For purposes of determining whether a Separation
from Service has occurred for purposes of Code Section 409A, a Separation from
Service is deemed to include a reasonably anticipated permanent reduction in the
level of services performed by the Executive to less than twenty (20%) of the
average level of services performed by the Executive during the immediately
preceding 12-month period (or period of service if less than 12 months).
9

--------------------------------------------------------------------------------

(b)        Reimbursements.  For purposes of complying with Code Section 409A and
without extending the payment timing otherwise provided in this Agreement,
taxable reimbursements under this Agreement, subject to the following sentence
and to the extent required to comply with Code Section 409A, will be made no
later than the end of the calendar year following the calendar year the expense
was incurred.  To the extent required to comply with Code Section 409A, any
taxable reimbursements and any in-kind benefit under this Agreement will be
subject to the following:  (a) payment of such reimbursements or in-kind
benefits during one calendar year will not affect the amount of such
reimbursement or in-kind benefits provided during any other calendar year (other
than for medical reimbursement arrangements as excepted under Treasury
Regulations §1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a
limit on the amount of expenses that may be reimbursed under such arrangement
over some or all of the period the arrangement remains in effect); (b) such
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another form of compensation to the Executive and (c) the right to
reimbursements under this Agreement will be in effect for the lesser of the time
specified in this Agreement or ten years plus the lifetime of the Executive.
 Any taxable reimbursements or in-kind benefits shall be treated as not subject
to Code Section 409A to the maximum extent provided by Treasury Regulations
§1.409A-1(b)(9)(v) or otherwise under Code Section 409A.
 
(c)         Release.  The requirements for a release in Section 5(a)(i) shall be
construed in accordance with this Section 12 and Code Section 409A, and the
Executive shall not have the ability to determine the timing of any 409A
Payments by virtue of the time the Executive executes and delivers the release.
 
(d)        No Acceleration; Separate Payments; Termination of Employment.  No
409A Payment payable under this Agreement shall be subject to acceleration or to
any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A.  If under
this Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.  Notwithstanding anything contained in this Agreement to the contrary,
the date on which a Separation from Service occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments and
benefits under this Agreement be exempt from the requirements of Code Section
409A or comply with the requirements of Code Section 409A.
 
(e)        Cooperation.  If the Company or Executive determines that any
provision of this Agreement is or might be inconsistent with the requirements of
Code Section 409A, the parties shall attempt in good faith to agree on such
amendments to this Agreement as may be necessary or appropriate to avoid
subjecting Executive to the imposition of any additional tax under Code Section
409A without changing the basic economic terms of this Agreement.
 Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Code Section 409A from Executive or any other individual to the Company.  This
Section 12 is not intended to impose any restrictions on payments or benefits to
Executive other than those otherwise set forth in this Agreement or required for
Executive not to incur additional tax under Code Section 409A and shall be
interpreted and operated accordingly.
 
Section 13.         Grant of Restricted Shares.  Grant of Restricted Shares.  In
consideration of Executive’s employment and Executive’s execution of this
Agreement, the Company and Executive have entered into a Restricted Stock Award
Agreement, of even date herewith (the “Grant Agreement”), for the grant to
Executive of certain shares of the Company’s stock (the “Restricted Shares”).
 The Restricted Shares shall be subject to the terms and conditions of the Grant
Agreement, attached hereto as Exhibit B, and the RLJ Entertainment, Inc. 2012
Incentive Compensation Plan attached hereto as Exhibit C, as it may be amended
from time to time.
10

--------------------------------------------------------------------------------

Section 14.         Use of Proprietary Information.  Executive will not use in
the performance of his duties any documents or materials of a former employer
that are not generally available to the public or have not been legally
transferred to Company.  Company understands that situations may arise in the
future that may require Company to discuss with his future employers the
existence of this Agreement and Executive hereby expressly grants Company
permission to do so.
 
Section 15.         Notices.  For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be personally  delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:
 
If to Executive:


Miguel Penella
6039 N. 27th Street
Arlington, VA  22207


With copy to:


Womble Carlyle Sandridge & Rice, LLP
8065 Leesburg Pike, Fourth Floor
Vienna, VA  22182
Attention:   Keith J. Mendelson, Esquire
 
If to the Company:


RLJ Entertainment, Inc.
8515 Georgia Avenue, Suite 650
Silver Spring, Maryland  20910
Attention: ___________________
 

With copy to:


The RLJ Companies
3 Bethesda Metro Center
Suite 1000,
Bethesda, MD  20814
Attention:  H. Van Sinclair
 
and
 
Image Entertainment, Inc.
20525 Nordhoff Street Suite 200
Chatsworth, California 91311
Attention: Michael Bayer
11

--------------------------------------------------------------------------------

or to such other address as a Party hereto shall designate to the other Party by
like notice, provided that notice of a change of address shall be effective only
upon receipt thereof.  Notice shall be deemed duly given when received by the
addressee thereof, provided that any Notice sent by registered or certified mail
shall be deemed to have been duly given three (3) days from date of deposit in
the United States mails, unless sooner received.
 
Section 16.          Waiver of Breach.  Any waiver of any breach of the
Agreement shall not be construed to be a continuing waiver or consent to any
subsequent breach on the part of either Executive or of the Company.
 
Section 17.          Assignment.  Executive may not assign his rights or
delegate his duties under this Agreement; provided, however, that this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of Executive to the extent of any payments due to Executive hereunder.
 Notwithstanding anything to the contrary contained herein, the Company shall be
free to assign its rights and delegate its duties under this Agreement, and this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, all as though such successors and assigns of the Company
and their respective successors and assigns were the Company.  As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.
 
Section 18.         Withholding of Taxes.  All payments required to be made by
the Company to Executive under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax, and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation.
 
Section 19.         Severability.  To the extent any provision of this Agreement
or portion thereof shall be invalid or unenforceable, it shall be considered
deleted therefrom and the remainder of such provision and of this Agreement
shall be unaffected and shall continue in full force and effect.
 
Section 20.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
12

--------------------------------------------------------------------------------

Section 21.          Governing Law.  This Agreement has been entered into within
the State of Maryland and shall be deemed performed therein.  This Agreement
shall be construed, interpreted and enforced in accordance with the laws of the
State of Maryland, without regard to conflicts of law principles.  The Company
and Executive hereby agree that any suit, action or proceeding arising out of or
based upon any claim under this Agreement shall be instituted against Executive
in state or federal court in Maryland, and Executive and Company waive any
objection they may have to the laying of venue of such suit, action or
proceeding therein.  EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.
 
Section 22.         Amendments.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and an officer of the Company.  No
waiver by either Party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either Party which
are not set forth expressly in this Agreement.
 
Section 23.         No Third Party Beneficiaries.  This Agreement shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
 
Section 24.         Press Releases.  Executive shall not issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of the Company.  The Company may use
Executive’s name, photograph, likeness, voice, other personal attribute, and
biographical and other information in any media during his employment for any
business purpose.
 
Section 25.        Headings; Explanatory Note.  The section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Agreement.  The explanatory appearing
at the beginning of this Agreement are not mere recitals but are an integral
part of the agreement embodied hereby.
 
Section 26.         Expenses.  Each of the Parties will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby; provided however, the
Company will reimburse Executive up to $30,000 for legal fees incurred by
Executive in connection with the negotiations and drafting of this Agreement.
 Notwithstanding the foregoing, the Parties agree that in the event that a Party
is successful in whole or in part in any legal action against the other Party
under this Agreement (including, without limitation, an action to enforce the
restrictions contained in Sections 6 through 9 hereof, inclusive), the
prevailing Party will be entitled to recover all costs associated with such
action, including reasonable attorneys’ fees, from the other Party.
13

--------------------------------------------------------------------------------

Section 27.         Construction.
 
(a)        Any reference to any federal, state, local, or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other genders as the context requires.  The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits hereto) and not to any particular provision of this
Agreement.  The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified.  The word “or” shall not be exclusive, and references to a Person are
also references to its permitted successors and assigns.
 
(b)       This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the Party drafting or
causing any instrument to be drafted.
 
Section 28.          Entire Agreement.  This Agreement and the Award Agreement
constitutes the entire agreement by the Company (and its affiliates) and
Executive with respect to the subject matter hereof and supersedes any and all
prior agreements or understandings between Executive and the Company with
respect to the subject matter hereof, whether written or oral, including, but
not limited to, that certain Retention Bonus and Severance Agreement between
Acorn Media Group and Executive dated June 22, 2010, which agreement shall be of
no further force or effect.  This Agreement may be amended or modified only by a
written instrument executed by Executive and the Company.
 
Section 29.          Survival.  The obligations of Sections 5 through 11, 13,
15, 21, 24, 25, 28 and 30 inclusive, and this Section 29, shall survive any
termination or expiration of this Agreement.
 
Section 30.         Arbitration.  Whenever a “dispute” arises between the
Parties concerning this Agreement (other than a dispute arising out of
Executive’s violation of Sections 6-10 in which case the Company may elect to
utilize the options available in Section 11), or any other matter arising out of
Executive’s employment with the Company, the Parties shall use their best
efforts to resolve the “dispute” by mutual agreement.  If such a “dispute”
cannot be so resolved within fifteen (15) calendar days, it shall be submitted
to final and binding arbitration to the exclusion of all other avenues of relief
and adjudicated pursuant to the American Arbitration Association’s Rules for
Employment Arbitration then in effect, except as otherwise provided herein.  The
parties agree that the hearing in any such arbitration shall be held as soon as
practicable in Washington, D.C., and that a written decision shall be rendered
by the arbitrator within a reasonable time period after the conclusion of the
hearing.  The Parties may submit written requests for relevant documents and a
written list of witnesses to the other Party.  Such requests must be served no
later than for forty-five (45) days prior to the hearing and responses to such
requests must be made no later than fifteen (15) days prior the hearing.
 Neither Party may introduce any documents or witnesses at the hearing if
omitted from such a response.  The decision of the arbitrator must be in writing
and shall be final and binding on the Parties, and judgment may be entered on
the arbitrator’s award in any court having jurisdiction thereof.  For any
federal equal employment claims or for any claims which would require the
Company to bear the administrative costs of the arbitration for the claim to be
arbitrable, the administrative cost of the arbitration and the arbitrator’s
compensation shall be borne by the Company and each party shall be responsible
for his or its own costs and attorneys’ fees, unless otherwise agreed to by the
parties.  Otherwise, the parties shall bear the cost of the arbitration and the
arbitrator’s compensation equally and shall be responsible for his or its own
attorneys’ fees.  This section shall survive the termination of this Agreement.


[Signature page follows]
14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.
 
 
RLJ ENTERTAINMENT, INC.
 
 
 
 
 
 
By:
/s/ TYRONE BROWN
 
 
Name:    Tyrone Brown
 
 
Title:      Director
 



 
EXECUTIVE
 
 
 
 
 
/s/ MIGUEL PENELLA
 
 
Miguel Penella
 

 
[Signature Page to Employment Agreement
 between RLJ Entertainment, Inc. and Miguel Penella]


--------------------------------------------------------------------------------

EXHIBIT A


WAIVER AND RELEASE AGREEMENT


THIS WAIVER AND RELEASE AGREEMENT (this “Agreement”) is made and entered into
this _____ day of __________________, 20__, by and between ________________
(“Executive”) and RLJ Entertainment, Inc. (the “Company”).
 
Recitals:


WHEREAS, Executive is currently employed by the Company in the role of
______________________________, pursuant to that certain Employment Agreement,
dated _________________, 20___ (the “Employment Agreement”);
 
WHEREAS, [____________________________________________________].
 
WHEREAS, [____________________________________________________].
 
WHEREAS, Executive acknowledges that, but for Executive’s agreement to execute
this Waiver and Release Agreement, Executive would not be eligible for the
severance benefits set forth in the Employment Agreement;
 
NOW THEREFORE, the parties hereby agree as follows:
 
Agreement


1.           Separation of Employment.  Executive’s last day of employment with
the Company shall be ________________________, 20___ (the “Termination Date”).
 On and after the Termination Date, Executive shall no longer be employed by the
Company or any of its affiliates in any capacity, nor shall Executive serve the
Company as an officer or director of the Company or any of its affiliates and
the Employment Agreement shall terminate and be of no further force or effect.
 
2.           Severance Benefits.  In consideration for the promises set forth in
this Agreement, the Company agrees that, following the Company’s receipt of a
duly executed original of this Agreement, the Company shall continue to pay
Executive’s base salary, minus all applicable federal, state and local taxes, in
accordance with the Company’s regular payroll practices, through
________________________, 20___,  and Executive shall be entitled to receive
such bonus payment and benefits continuation coverage, if any, expressly
provided in the Employment Agreement.
 
3.           Warranty. Executive acknowledges that, other than the Severance
Benefits set forth in Section 2, above, Executive has received all wages,
accrued but unused vacation pay, equity interests and other benefits due
Executive as a result of Executive’s employment with and termination from the
Company.
Exhibit A - page 1

--------------------------------------------------------------------------------

4.           Release of Known and Unknown Claims By Executive. In exchange for
the Severance Benefits set forth in Section 2 above, and in consideration of the
further agreements and promises set forth herein, Executive agrees
unconditionally and forever to release and discharge the Company, including,
without limitation, the Company’s current and former officers, directors,
shareholders, employees, representatives, attorneys and agents, as well as all
of their predecessors, parents, subsidiaries, affiliates, successors in interest
and assigns (collectively, the “Releasees”) from any and all claims, actions,
causes of action, demands, rights, or damages of any kind or nature which
Executive may now have, or ever have, whether known or unknown, including any
claims, causes of action or demands of any nature arising out of or in any way
relating to Executive’s employment with, or termination from the Company on or
before the date Executive signs this Agreement.
 
This release specifically includes, but is not limited to, any claims for fraud;
breach of contract; breach of implied covenant of good faith and fair dealing;
inducement of breach; interference with contract; wrongful or unlawful discharge
or demotion; violation of public policy; assault and battery; invasion of
privacy; intentional or negligent infliction of emotional distress; intentional
or negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, severance pay, attorneys’ fees, or other compensation of any sort;
wrongful termination; retaliation; wrongful demotion; discrimination or
harassment on any basis protected by federal, state or local law including, but
not limited to race, color, sex, gender identity, national origin, ancestry,
religion, disability, handicap, medical condition, marital status, and sexual
orientation; any claim under Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, or Section 1981 of Title 42 of the
United States Code; violation of any safety and health laws, statutes or
regulations; or any other wrongful conduct, based upon events occurring prior to
the date of execution of this Agreement.
 
The parties intend this release by Executive to be a full and comprehensive
general release waiving and releasing all claims, demands, and causes of action,
known or unknown, to the fullest extent permitted by law.  Nothing in this
Agreement is intended to nor shall it be interpreted to release any claim which,
by law, may not be released.
 
5.           Additional Representations and Warranties By Executive.  Executive
represents that Executive has no pending complaints or charges against the
Releasees, or any of them, with any state or federal court, or any local, state
or federal agency, division, or department based on any event(s) occurring prior
to the date Executive signs this Agreement.  Executive further represents that
Executive will not in the future file, participate in, encourage, instigate or
assist in the prosecution of any claim, complaints, charges or in any lawsuit by
any party in any state or federal court against the Releasees, or any of them,
unless such aid or assistance is ordered by a court or government agency or
sought by compulsory legal process, claiming that the Releasees, or any of them,
have violated any local, state or federal laws, statutes, ordinances or
regulations based upon events occurring prior to the execution of this
Agreement.  Nothing in this Agreement shall be construed as prohibiting
Executive from making a future claim with the Equal Employment Opportunity
Commission or any similar state agency; provided, however, that should Executive
pursue such an administrative action against the Releasees, or any of them, to
the maximum extent allowed by law, Executive agrees and acknowledges that
Executive will not seek, nor shall Executive be entitled to recover, any
monetary damages from any such proceeding.
Exhibit A - page 2

--------------------------------------------------------------------------------

6.           Knowing and Voluntary. Executive represents and agrees that, prior
to signing this Agreement, Executive has had the opportunity to discuss the
terms of this Agreement with legal counsel of Executive’s choosing.  Executive
further represents and agrees that Executive is entering into this Agreement
knowingly and voluntarily.  Executive affirms that no promise was made to cause
Executive to enter into this Agreement, other than what is promised in this
Agreement.  Executive further confirms that Executive has not relied upon any
other statement or representation by anyone other than what is in this Agreement
as a basis for Executive’s agreement.
 
7.           No Admission of Liability. By entering into this Agreement, neither
the Company nor Executive suggests or admits to any liability to one another nor
that they violated any law or any duty or obligation to one another.
 
8.           Confidentiality.  Executive represents, warrants and agrees that
neither Executive nor any of Executive’s agents or representatives has already
disclosed or publicized, nor will at any time in the future disclose or
publicize or cause or permit to be disclosed or publicized, the existence of
this Agreement, any of the terms of this Agreement, or the facts underlying this
Agreement, to any person, corporation, association or governmental agency or
other entity except: (a) to the extent necessary to report income to appropriate
taxing authorities; (b) to members of Executive’s immediate family; (c) in
response to an order of a court of competent jurisdiction or subpoena issued
under the authority thereof; or (d) in response to any inquiry or subpoena
issued by a state or federal governmental agency; provided, however, that notice
of receipt of such judicial order or subpoena shall be immediately communicated
by Executive to the Company telephonically, and confirmed immediately thereafter
in writing, so that the Company will have the opportunity to assert what rights
it has to non-disclosure prior to Executive’s response to the order, inquiry or
subpoena.  Executive further represents, warrants and agrees that Executive has
to date maintained and will continue to maintain all non-public information
regarding the Releasees, or any of them, as strictly confidential and has not
disclosed and shall not disclose such information to any person or entity or
cause such information to be disclosed to any person or entity, either directly
or indirectly, specifically or generally.
 
9.           Cooperation. Executive agrees to consult with the Company regarding
on-going matters that commenced during Executive’s employment with the Company
and to cooperate with the Company in connection with disputes between the
Company and third parties (including, but not limited to, current or former
employees) when requested by the Company.  This cooperation may include, but is
not limited to, conferring with and assisting the Company in preparatory work in
litigation matters, providing factual information to the Company, and giving
depositions and testimony in judicial and administrative proceedings.  Executive
agrees that Executive will not be paid by the Company for Executive’s
cooperation, except that the Company will reimburse Executive for Executive’s
reasonable out-of-pocket expenses incurred in connection therewith, provided
that such expenses are approved in advance by the Company.
 
10.       No Disparagement.  Executive represents, warrants and agrees that on
or after the Termination Date Executive has not disparaged or made derogatory or
negative comments, nor will Executive at any time in the future disparage or
make derogatory or negative comments, to any third party (including but not
limited to employees of the Company) concerning the Releasees, or any of them,
at any time.  Nothing in this Section shall preclude Executive from testifying
truthfully in any deposition or judicial or administrative proceeding.
Exhibit A - page 3

--------------------------------------------------------------------------------

11.       Return of Property.  By signing below, Executive represents and
warrants that Executive has returned to the Company all of the Company’s
property, documents (hard copy or electronic files) and information prior to
signing this Agreement and that Executive has not, nor will Executive, copy or
transfer any Company information, nor will Executive maintain any Company
information, after the Termination Date.
 
12.       Assignment.  The Company may assign this Agreement and/or any of its
rights or privileges hereunder, in one or more assignments, and this Agreement
shall inure to the benefit of all such successors and assigns.
 
13.       Governing Law.  This Agreement shall be governed by the laws of the
State of Maryland as applied to agreements made and wholly to be performed in
State of Maryland.
 
14.       Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, superseding all prior
agreements and understandings, written or oral, with respect to its subject
matter; provided, however that this agreement shall not be deemed to supersede
the Company’s Code of Conduct and/or any agreements between the Company and
Executive with respect to the protection of the Company’s confidential,
proprietary and/or trade secret information all of which survives. This
Agreement may not be amended or modified, nor any provision hereof waived, other
than by a writing signed by Executive and an authorized representative of the
Company.
 
15.       Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement.  In the event that any
language of this Agreement is found to be ambiguous, all parties shall have the
opportunity to present evidence as to the actual intent of the parties with
respect to any such ambiguous language.
 
16.       Severability.  If any sentence, phrase, paragraph, subparagraph or
portion of this Agreement is found to be illegal or unenforceable, such action
shall not affect the validity or enforceability of the remaining sentences,
phrases, paragraphs, subparagraphs or portions of this Agreement.
 
17.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.
Exhibit A - page 4

--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND VOLUNTARILY ENTER INTO
IT WITH THE INTENT TO BE BOUND THEREBY.


 
EXECUTIVE:
 
 
 
 
 
Name:
 
 
 
Date:
 



 
RLJ ENTERTAINMENT, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Date:
 

 
 
Exhibit A - page 5

--------------------------------------------------------------------------------